DETAILED ACTION
	In Application filing on 04/17/2019 Claims 1- 11 are pending. Claims 1- 11 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Bielawski on 07/27/2021.

The application has been amended as follows: 

Claim 1 remove the word “large” in lines 1, 4, and 12.



Claim 6 replace “according to claim 11” with “according to claim 1”.

Cancel Claim 11.

Allowable Subject Matter
Claims 1- 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest the claimed method for seaming a multi-sectional tooling, the method comprising the steps of:
providing a first tooling section and a second tooling section as claimed; locating the first and second tooling sections to each other so that a first scarf surface and second scarf surface form a scarf seam between the first and second tooling sections; overfilling said scarf seam with a consolidated uncured scarf plug which comprises a first consolidated scarf plug layer that is composed of a layer of consolidated quasi-isotropic sheet molding compound comprising a plurality of randomly oriented chips wherein said chips comprise unidirectionally oriented fibers and an uncured resin, said first consolidated scarf plug layer having an interior side and an exterior side wherein the interior side of said first consolidated scarf plug layer is located adjacent to the first and second scarf surfaces and extends from the first exterior edge to the apex and from the apex to the second exterior edge and wherein said exterior side of said first consolidated scarf plug layer has a surface contour extending from said first exterior edge to said second exterior edge that is in the shape of a chevron having an interior angle that is the same as the angle between the first scarf surface and the second scarf surface at the apex of said scarf seam , said consolidated scarf plug comprising a plurality of additional consolidated scarf plug layers located on the exterior side of said first consolidated scarf plug layer, each of 
The closest prior art reference, US 2002/0031641 A1 (“George”), teaches overfilling said scarf seam with a consolidated uncured scarf plug, curing said consolidated uncured scarf plug that has overfilled said scarf seam to form a cured oversized scarf plug which includes a portion that extends past the exterior boundary of the scarf seam; and removing the portion of said cured oversized scarf plug that extends past the exterior boundary of the scarf seam to thereby form a tooling seam surface that extends between said first tooling surface and said second tooling surface (Abstract, claim 5 and [0029, 0032- 0033, 0052]).
However, George does not teach or suggest the scarf plug comprising:
a first consolidated scarf plug layer that is composed of a layer of consolidated quasi-isotropic sheet molding compound comprising a plurality of randomly oriented 
said consolidated scarf plug comprising a plurality of additional consolidated scarf plug layers located on the exterior side of said first consolidated scarf plug layer, each of said additional consolidated scarf plug layers comprising a consolidated quasi-isotropic sheet molding compound comprising a plurality of randomly oriented chips wherein said chips comprise unidirectionally oriented fibers and an uncured resin and wherein each of said additional consolidated scarf plug layers has an interior side and an exterior side, said additional consolidated scarf plug layers being located in said consolidated scarf plug such that the interior side of each additional consolidated scarf plug layer is located next to the exterior side of an adjacent additional consolidated scarf plug layer that is closer to said first consolidated scarf plug layer and wherein the interior side of one of said additional consolidated scarf plug layers is located adjacent to the exterior side of said first consolidated scarf plug layer and follows the surface contour of said consolidated first scarf plug layer, wherein one or more of said additional consolidated scarf plug layers extend past the exterior boundary of the scarf seam in order to overfill said scarf seam.
While USP 8257631 (“Callis”) does teach forming a tooling out of layers of quasi-isotropic sheet molding compound comprising a plurality of randomly oriented chips wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 6689448.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744